Opinion
THE COURT.
John Eric Lindgren, admitted to practice in 1970, pleaded guilty to being an accessory after the fact to an obstruction of a criminal investigation (18 U.S.C. §§ 1510; 3). The federal court sentenced him to one year and one day imprisonment, suspended, placed him on probation to the Attorney General, and ordered him to perform 1,000 hours of community service. The offense being one which necessarily involves moral turpitude, we suspended Lindgren on March 17, 1977, by an order effective April 16, 1977. We subsequently referred the matter to the State Bar for a hearing, report and recommendation on the extent of discipline to be imposed. Following a hearing, the Disciplinary Board recommended that he be suspended from the practice of law for four years.
This court, after reviewing the entire record and considering all the facts and circumstances, has concluded that four years’ suspension is warranted by the facts of this case, but that the period of suspension should include the period of interim suspension commencing April 16, 1977, and that the period of actual suspension should be limited to that period during which he has been under interim suspension.
It is ordered that John Eric Lindgren be suspended from the practice of law for a period of four years, commencing April 16, 1977; that execution of such suspension be stayed; and that he be placed on probation for that period upon the following conditions: Within one year of the effective date of this order, he take and pass the professional responsibility examination, that during the period of his probation, he comply with the State Bar Act and Rules of Professional Conduct, and that he file a report with the State Bar of California at the completion of the probationary period certifying compliance with the foregoing act and rules. This order is effective 30 days after the filing of this opinion.